DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura (U.S. Patent App. Pub. No. 2021/0024126).
Regarding claim 1, Matsumura discloses: A turning system (Matsumura: Abstract) configured to move a turning shaft (Matsumura: Fig. 1) to turn a left wheel and a right wheel of a vehicle (Matsumura: 2R-L; wheels), the turning shaft being configured to couple the left wheel and the right wheel to each other (Matsumura: Fig. 1), a torsion bar Matsumura: Fig. 1, element 14; second torsion bar) being engaged with the turning shaft via a steering gear box (Matsumura: Fig. 2, element DB; main body), the turning system comprising:
a turning mechanism comprising (i) an electric turning mechanism (Matsumura: Figs, 1-2, elements: 13, 30, 60; intermediate shaft, hollow motor, control device)  comprising an electric motor (Matsumura: fig. 2; element 30; hollow motor) configured to rotate a portion of the torsion bar which is located upstream of the steering gear box (Matsumura: para. 26, lines 8-14; para. 33, lines 1-4) and (Gi) a hydraulic turning mechanism (Matsumura: Fig. 1, element 18; power cylinder) configured to apply a moving force to the turning shaft in an axial direction, the moving force being produced by a hydraulic pressure (Matsumura: para. 25); and
an electric-motor controller (Matsumura: Fig. 1, element 60; control device) configured to control the electric motor based on a frictional force in the turning mechanism and a road-surface reaction force that acts between (a) a tire on the left wheel and a tire on the right wheel and (b) a road surface (Matsumura: paras. 52-56).
Regarding claim 2, Matsumura discloses: wherein the electric-motor controller comprises a twist-angle obtainer configured to obtain an angle of twist of the torsion bar based on the frictional force in the turning mechanism and the road-surface reaction force, and the electric-motor controller is configured to control the electric motor based on the angle of twist of the torsion bar which is obtained by the twist-angle obtainer (Matsumura: paras. 52-56).
	Regarding claim 8, Matsumura discloses: A turning system (Matsumura: Abstract) configured to move a turning shaft (Matsumura: Fig. 1) to turn a left wheel and a right wheel (Matsumura: 2R-L; wheels), the turning shaft being configured to couple the left wheel and the right wheel to each other (Matsumura: Fig. 1), a torsion bar Matsumura: Fig. 1, element 14; second torsion bar) being engaged with the turning shaft via a steering gear box (Matsumura: Fig. 2, element DB; main body), the turning system comprising:
an electric turning mechanism (Matsumura: Figs, 1-2, elements: 13, 30, 60; intermediate shaft, hollow motor, control device) comprising an electric motor (Matsumura: fig. 2; element 30; hollow motor) configured to rotate a portion of the torsion bar which is located upstream of the steering gear box (Matsumura: para. 26, lines 8-14; para. 33, lines 1-4); and
an electric-motor controller configured to control the electric motor based on an angle of twist of the torsion bar (Matsumura: paras. 52-56).
Allowable Subject Matter
Claim 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611